UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6501


SAMUEL WAYNE RYLEE,

                  Plaintiff – Appellant,

             v.

UNITED STATES BUREAU OF PRISONS; Z. ROBERT VENDEL, M.D.,
U.S. Bureau of Prisons; M. L. RIVERA, Warden, FCI Estill,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Patrick Michael Duffy, District
Judge. (8:08-cv-01643-PMD)


Submitted:    September 10, 2009        Decided:   September 14, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel Wayne Rylee, Appellant Pro Se.      Beth Drake, Assistant
United States Attorney, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Samuel       Wayne    Rylee,    a    federal     inmate,     appeals      the

district     court’s     order    accepting       the     recommendation        of   the

magistrate      judge   and     granting       summary    judgment    in    favor     of

defendants, dismissing his complaint filed pursuant to Bivens v.

Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.

388   (1971),    alleging       deliberate      indifference     to     his     serious

medical need for cataract surgery.                 During the pendency of his

appeal, Rylee underwent cataract surgery.

           The    Constitution      limits       the     jurisdiction      of   federal

courts to actual cases or controversies.                   U.S. Const. art. III,

§ 2; Honig v. Doe, 484 U.S. 305, 317 (1988).                      The controversy

must be present at all stages of review.                   Arizonans for Official

English v. Arizona, 520 U.S. 43, 66 (1997).                   When a case becomes

moot after judgment in the district court, the appellate court

has no jurisdiction to hear the appeal.                   Mellen v. Bunting, 327

F.3d 355, 363-64 (4th Cir. 2003).                 We find that Rylee’s recent

cataract surgery renders his complaint moot, mooting as well his

appeal.    Accordingly, we dismiss the appeal as moot.                          We also

deny Rylee’s motions for appointment of counsel and motion for

fees and costs.

                                                                            DISMISSED




                                           2